DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-23, in the reply filed on 2/26/2021 is acknowledged.
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “film end holding mechanism for holding” in claims 14-19 and 22-23; “joint tape feeding mechanism for running out” in claims 14-18, 20-21, and 23; “heat sealing mechanism for pushing” in claims 14-18, “film cutter for cutting” in claims 19 and 23; and “cutting device for forming” in claims 21 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 14-19 and 22-23 recites “film end holding mechanism for holding”.  This requires only a generic placeholder “mechanism” coupled with the functional language “for holding” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  This limitation will be construed as requiring structure 21, described in paragraph 49-50 of applicant’s specification and shown in figure 2, and equivalent thereof.
	 Claims 14-18, 20-21, and 23 recite “joint tape feeding mechanism for running out”.  This requires only a generic placeholder “mechanism” coupled with the functional language “for running out” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  This limitation will be construed as requiring structure 22 having a feed reel that can hold a tape and a recovery reel having a motor built therein that can wind tape run from the feed reel, described in applicant’s specification at paragraph 53, and shown in figure 3, and equivalents thereof.
	Claims 14-18 recite “heat sealing mechanism for pushing”.  This requires only a generic placeholder “mechanism” coupled with the functional language “for pushing” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  This limitation will be construed as requiring an impulse seal, high-frequency welder seal, or supersonic seal structure 23 with heat sealer 6, described in applicant’s specification at paragraph 54 and shown in figures 1-4, and equivalents thereof.
	Claims 19 and 23 recite “film cutter for cutting”.  This requires only a generic placeholder “cutter” coupled with the functional language “for cutting” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  This limitation will be construed as requiring structure 25 built in a seal-receiving member described in applicant’s specification at paragraphs 47-48 and shown in figure 2.
	Claims 21 and 23 recite “cutting device for forming”.  This requires only a generic placeholder “device” coupled with the functional language “for forming” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  This limitation will be construed as requiring cutter device 14, described in applicant’s specification at paragraph 62 and shown in figure 3, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a joint tape as claimed in claim 1" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 has been withdrawn.  This will be read as “a joint tape” for the purposes of this action.
Claim 14 recites the limitation "the butting portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a joint tape as claimed in claim 2" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 2 has been withdrawn.  This will be read as “a joint tape” for the purposes of this action.
Claim 15 recites the limitation "the butting portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a joint tape as claimed in claim 3" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 3 has been withdrawn.  This will be read as “a joint tape” for the purposes of this action.
Claim 16 recites the limitation "the butting portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "a joint tape as claimed in claim 4" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 4 has been withdrawn.  This will be read as “a joint tape” for the purposes of this action.
Claim 17 recites the limitation "the butting portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a joint tape as claimed in claim 5" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 5 has been withdrawn.  This will be read as “a joint tape” for the purposes of this action.
Claim 18 recites the limitation "the butting portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “cutting and overlapped portion of the one packing film and the another packing film over a full width thereof” in lines 3-4.  The claim does not define whether “the width thereof” requires the width of the one packing film or the another packing film, as the claim does not require the films to have the same width.
Claim 21 recites “forming a separable notch … in response to a width” in lines 3-4, but does not define a manner in which the existence of a width of a film can result in notch formation, as all film material worked upon must have some width dimension, and no relationship between forming and material width is claimed.
Claim 23 recites “cutting and overlapped portion of the one packing film and the another packing film over a full width thereof” in lines 3-4.  The claim does not define whether “the width thereof” requires the width of the one packing film or the another packing film, as the claim does not require the films to have the same width
Claim 23 recites “forming a separable notch … in response to a width” in lines 11-12, but does not define a manner in which the existence of a width of a film can result in notch formation, as all film material worked upon must have some width dimension, and no relationship between forming and material width is claimed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OFF et al. (US 4,214,933).
	Regarding claims 14-18 and 20, OFF teaches a film holding mechanism (positioning structure 24) that is functionally capable of holding the end of two films in a butting state, a joint tape feeding mechanism (feed reel 14, driving rollers 20 and 22, and recovery reels 56 and 58) that is functionally capable of running a tape along a butting portion of two tapes with a joint and facing a butting portion, and a heat sealing mechanism (assembly 42) that is functionally capable of pushing a joint tape to a butting portion of films being spliced and fuse the tape to the butting portion (fig. 1; col. 3, lines 32-36, 44-45, and 55-60; col. 4, lines 22-32, 36-40, 44-46, 52-54, and 61-67; and col. 5, lines 1-3 and 26-28).
	Regarding claim 21, OFF teaches the feeding mechanism has a cutting mechanism 32 (col. 3, line 64 – col. 4, line 15) capable of forming a separable notch in a layer of the joint tape in response to a width of a packing film.
	Regarding claim 22, OFF teaches the film end holding mechanism is composed of a pressurizing means 44 in a vicinity of an end of a packing film being processed (fig. 1; col. 4, lines 64-67).


Allowable Subject Matter
Claims 19 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches film splicing apparatus comprising a film cutter for cutting an overlapped portion of the two films to be butt-spliced over a width thereof, wherein a heat seal is formed, such as described in MAGOTA et al. (US 5,863,381) (figs. 3 and 6-9).  However, the prior art of record does not teach or fairly suggest including a film cutter capable of cutting an overlapped portion of films being bonded over a full width in an apparatus comprising a joint tape feeding mechanism as claimed as disclosed by OFF.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MIYAKI (US 5,232,529), MATRISIAN (US 3,976,240), HANSEN et al. (US 2014/0311654), KUBINSKI (US 6,533,891), KILMARTIN (US 2,987,108), HOFFMAN (US 3,956,045), WOSKIN et al. (US 2,804,419), FUJII (US 2005/0186418), CARTABBIA (US 2012/0328824), GOGLIO (US 2010/0196666), BERNET et al. (US 2015/0050444), and FUTASE (US 6,814,827).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 10, 2021